                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                              No . 4 : 10 - CR-78 - 2H
                              No . 4 : 16 - CV-117 - H




 DANTE JAMERUS BRIGHT ,
      Petitioner ,
                                                                  ORDER
          v.

UNITED STATES OF AMERICA ,
     Respondent .

      This matter was stayed pending the Supreme Co u rt ' s resoluti o n

of United States v . Beckles ,           137 S . Ct . 886      (20 17 ) .      [DE # 177 ] .

Subsequent       to   the    Supreme   Court ' s     resolution    of       Beckles ,   the

government filed a motion to dismiss petitioner ' s moti on to vacate .

[DE #180) .      The stay is hereby l i fted .

      In light of petitioner ' s prose status , petitioner may resp ond

to the government ' s motion to dismiss ,              [DE #180) , within 45 days

of the filing of this order .           The clerk is directed to send a c op y

to petitioner of            this   order as   well    as   government ' s      motion    to

dismiss ,      [DE #180] ,    and accompanying memorandum in support ,                  [DE

#181] .
                01!'
      This _ff_ day of



                                                               Dis tr ict Judge
At Greenville , NC
#35
